
	
		II
		Calendar No. 382
		111th CONGRESS
		2d Session
		S. 3012
		IN THE SENATE OF THE UNITED STATES
		
			February 22, 2010
			Mrs. Gillibrand (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 18, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2–116th Street in North Troy, New York, as the Martin G.
		  Marty Mahar Post Office.
	
	
		1.Martin G.
			 Marty Mahar Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 2–116th Street in North Troy, New York, shall be known and
			 designated as the Martin G. Marty Mahar Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Martin G.
			 Marty Mahar Post Office.
			
	
		May 18, 2010
		Reported without amendment
	
